                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

        v.                                                No. 1:90-cr-00446-FB-3

 ANTHONY CASSO,                                           The Honorable Frederic Block

                        Defendant.



   MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT ANTHONY CASSO’S
         EMERGENCY MOTION FOR COMPASSIONATE RELEASE

       Anthony Casso, through undersigned counsel, respectfully moves for a reduction of his

sentence of imprisonment to time served and a modification of the remainder of his sentence to

supervised release under home confinement pursuant to the First Step Act, 18 U.S.C.

§ 3582(c)(1)(A).

       Mr. Casso is a 78-year-old, wheelchair-bound man serving a life sentence at USP Tucson.

He has prostate cancer, coronary artery disease—for which he has been awaiting a heart

operation—kidney disease, hypertension, bladder disease, and respiratory issues associated with a

history of smoking.

       Just days ago, he tested positive for COVID-19. He is currently hospitalized due to severe

respiratory problems.

       Mr. Casso’s COVID-19 infection comes as no surprise. He warned of the risk just weeks

before contracting the disease in a petition to the Warden of USP Tucson.             He sought

compassionate release for fear of contracting the disease, given the large outbreaks at Bureau of

Prison (BOP) facilities including USP Tucson, and the risk that COVID-19 poses specifically to

him, given his rapidly deteriorating health. The Warden denied that request, assuring Mr. Casso


                                               1
that “BOP is taking extraordinary measures to contain the spread of COVID-19” and that Mr.

Casso’s “concern about being potentially exposed to, or possibly contracting COVID-19” does not

warrant early release. Sadly, Mr. Casso’s concerns were warranted.

       Mr. Casso has served 22 years of his sentence, and has demonstrated that this period of

incarceration has provided sufficient punishment and deterrence. Among other reasons, his

advanced age and deteriorating health confirm that he no longer poses a danger to the community.

His COVID-19 infection and rapidly deteriorating health require better medical care than BOP can

provide. And if he survives this infection, the medical literature indicates that he would both

remain at significant risk of reinfection and would likely continue to suffer significant aftereffects

of his COVID infection.

       For his crimes of nearly a quarter-century ago, Mr. Casso was sentenced to life in prison.

He was not sentenced to death. But he remains at serious risk of death due to COVID-19 if he

remains incarcerated. Mr. Casso respectfully requests that this Court reduce his prison sentence

under the Act to time served and to modify the remainder of his sentence to a term of supervised

release under home confinement.

                                         BACKGROUND

       Over two decades ago, Mr. Casso was convicted of murder, racketeering, and extortion,

among other crimes. Your Honor sentenced Mr. Casso to multiple life sentences, to be followed

by five years of supervised release. Judgment, Dkt. No. 1141. To date, he has served 22 years of

his sentence. Mr. Casso is incarcerated at USP Tucson and currently hospitalized at a nearby

hospital because of his severe COVID-19 symptoms.

       Mr. Casso’s serious medical conditions put him at an inordinately high risk of experiencing

lasting health effects or even death from the COVID-19 virus. Mr. Casso has, among other serious



                                                  2
medical conditions, prostate cancer, coronary artery disease, hypertension, kidney disease, bladder

disease, and respiratory issues associated with a history of smoking,1 all of which individually

place Mr. Casso at a heightened risk of experiencing severe complications or even death from

COVID-19.2 In addition, Mr. Casso is now wheelchair-bound, which also puts him at higher risk

of experiencing severe complications from the COVID-19 virus.3 On top of this, the CDC has

indicated that “[t]he more underlying medical conditions someone has, the greater their risk is for

severe illness from COVID-19.”4 Because Mr. Casso suffers from a number of serious medical

conditions, any one of which individually increases his risk of death or suffering serious

complications from COVID-19, he therefore has an exponentially heightened risk of suffering

deleterious health effects from the COVID-19 virus, including after an initial infection.

        Mr. Casso’s risk of serious complications or death from his current COVID-19 infection is

exacerbated by his inability to manage his conditions while incarcerated at USP Tucson. Studies

have shown that prisons are ill-equipped to manage COVID-19 outbreaks in their facilities and are

susceptible to serious outbreaks, due to prisons’ inability to properly isolate inmates and staff who

test positive for the virus.5 This susceptibility to the virus is apparent at USP Tucson, where Mr.




        1
         Mr. Casso’s medical records, which are over 200 pages in length, have been filed under seal. See
Decl. Ex. B.
        2
       People with Certain Medical Conditions, CDC, https://rb.gy/wqvhfg, (last update Nov. 2, 2020);
COVID-19: Who’s at higher risk of serious symptoms?, Mayo Clinic (Aug. 21, 2020), https://rb.gy/6scjcf.
        3
            People with Disabilities, CDC, https://rb.gy/yg36tb, (last updated Sept. 11, 2020).
        4
            Id.
        5
           See Chris Dall, Studies spotlight high COVID-19 infection rate in US prisons, University of
Minnesota Center for Infectious Disease Research and Policy, https://rb.gy/tfrmga, (last updated Aug. 21,
2020), (“Preventing the spread of [COVID-19] in correctional facilities is difficult because of the crowded
living conditions, limited ability to isolate or practice social distancing, and inadequate hygiene. In such
settings, the virus spreads easily.”); see also Matthew J. Akiyama, M.D., Anne C. Spaulding, M.D., and
Josiah D. Rich, M.D., Flattening the Curve for Incarcerated Populations—Covid-19 in Jails and Prisons,
N. Eng. J. of Med, https://rb.gy/zq4dxl, (last updated May 28, 2020) (“People entering jails are among the

                                                       3
Casso is housed—to date, the prison has had 221 positive cases of COVID-19, and is currently

suffering from one of the worst outbreaks in the federal prison system, with 190 active cases among

inmates and staff.6

        Because of Mr. Casso’s serious medical conditions and his inability to keep safe from the

virus while in prison, Mr. Casso submitted a request for compassionate release with the warden of

USP Tucson. In the request, Mr. Casso described his serious medical conditions and the severe

risk that he would personally face if COVID-19 spread throughout the facility. On September 17,

2020, the warden denied his request. See Ghafary Declaration (“Decl.”), Ex. C. The warden

concluded that after “consultation with USP Tucson’s medical department,” Mr. Casso’s health

conditions were “being appropriately managed and treated,” and that the prison facility and the

BOP were “taking extraordinary measures to contain the spread of COVID-19 and treat affected

inmates.” Id. Presciently, Mr. Casso was right that these measures were not sufficient to safeguard

his health.

        Mr. Casso tested positive for COVID-19 late in the week of November 2, 2020, and began

to display serious symptoms associated with the virus. See Decl., Ex. A. He was taken to a hospital

due to severe difficulty breathing, and once stabilized, returned to USP Tucson. Id. Over the

weekend, he was again taken to the hospital because he had difficulty breathing, and was later

returned to USP Tucson. Id. On the morning of November 9, 2020, Mr. Casso was hospitalized

for a third time because he was again having significant respiratory problems. Id. As of November

9, Mr. Casso remained in the hospital receiving treatment.




most vulnerable in our society, and during incarceration, that vulnerability is exacerbated by restricted
movement, confined spaces, and limited medical care.”).
        6
         COVID-19 Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/, (last
updated November 6, 2020).

                                                   4
                                              ARGUMENT

        A court may grant a motion for compassionate release under 18 U.S.C. § 3852(c)(1)(A) if

the defendant establishes three elements. First, the defendant must demonstrate that he has

exhausted his administrative remedies with BOP, which can be accomplished in one of two ways:

(1) by demonstrating that he submitted a request for compassionate release with the warden of the

correctional facility, and 30 days have lapsed since the request was served on the warden,

regardless of whether or not the request was ultimately denied; or (2) the defendant has fully

exhausted his “administrative rights to appeal a failure of the [BOP] to bring a motion on the

defendant’s behalf.”7 18 U.S.C. § 3582(c)(1)(A). Second, a defendant must demonstrate that

“extraordinary and compelling reasons” warrant a reduction or modification of his sentence. Id. §

3582(c)(1)(A)(i). Although the United States Sentencing Commission’s policy statements guide

the court’s determination as to whether the inmate’s situation presents “extraordinary and

compelling reasons,” courts have broad discretion to determine for themselves whether the

defendant’s situation provides “extraordinary and compelling reasons.” Brooker. 976 F.3d at 234;

see also U.S.S.G. § 1B1.13 (setting forth the Commission’s applicable policy statements regarding

“extraordinary and compelling reasons”). Numerous courts have recognized that significant health

problems in the face of the COVID-19 pandemic constitute “extraordinary and compelling

reasons.” Third, under both § 3582(c)(1)(A) and § 1B1.13, any modification of the defendant’s

sentence must be consistent with the applicable sentencing factors under § 3553(a), see 18 U.S.C.

§ 3582(c)(1)(A); see also U.S.S.G. § 1B1.13 (requiring consideration of the § 3553(a) factors, “to



        7
           The First Step Act modified the language of § 3582(c)(1)(A), which, as originally drafted, required
the BOP the bring a motion for compassionate release on behalf of the prisoner. See United States v.
Brooker, 976 F.3d 228, 233 (2d Cir. 2020) (noting that while the BOP may still bring a motion on behalf
of the prisoner, the First Step Act modified the language to allow the prisoner to bring a motion on his own
behalf if the BOP denies or fails to act on his request).

                                                      5
the extent they are applicable”), and the defendant must no longer pose a danger to the community

upon application of the factors outlined by 18 U.S.C. § 3142(g). U.S.S.G. § 1B1.13(2).

        This Court should grant Mr. Casso’s motion for compassionate release because he satisfies

all of these factors: First, Mr. Casso fulfilled the Act’s exhaustion requirement because more than

30 days have lapsed since he requested compassionate release from the warden.                  Second,

extraordinary and compelling reasons warrant a reduction of Mr. Casso’s sentence. Mr. Casso

recently tested positive for COVID-19 and has been shuffled back and forth between prison and

the hospital over the past several days due to his severe difficulty breathing. His long list of serious

medical conditions, including his prostate cancer, coronary artery disease, hypertension kidney

disease, and respiratory issues associated with his status as a former smoker, among others, now

place him at an increased risk of dying from COVID-19. His release would increase the chances

of his recuperation and decrease his risk of reinfection or severe illness due to COVID-19’s lasting

health effects.     As his infection demonstrates all too clearly, Mr. Casso is also currently

incarcerated at a COVID-19 hotspot. As of November 6, 2020, 153 inmates at USP Tucson are

currently positive for COVID-19—the fourth highest number among federal prisons.8 Regardless

of whether he suffers adverse effects from his current bout with the virus, Mr. Casso’s continued

incarceration in USP Tucson poses a grave health risk, given the possibility of reinfection. Third,

a modification of Mr. Casso’s sentence to home confinement would not be inconsistent with the

§ 3553(a) factors, nor would Mr. Casso’s release to home confinement pose a danger to the

community, given his elderly age and deteriorating health.

I.      Mr. Casso Has Exhausted His Administrative Remedies




        8
            COVID-19 Coronavirus, Federal Bureau of Prisons, https://bit.ly/3peABUg, (last updated Nov.
9, 2020).

                                                    6
       Compassionate release requires exhaustion of a defendant’s administrative remedies with

BOP. See 18 U.S.C. § 3852(c)(1)(A). A defendant can prove exhaustion by showing that either

(1) he has “fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a

motion on the [movant’s] behalf;” or (2) 30 days have passed “from the receipt of such a request

by the warden of the [movant’s] facility,” regardless of whether the warden denied the request in

the intervening time. 18 U.S.C. § 3852(c)(1)(A); see also United States v. Alam, 960 F.3d 831,

834 (6th Cir. 2020) (“Prisoners who seek compassionate release have the option to take their claim

to federal court within 30 days [of submitting a request to the warden], no matter the appeals

available to them.” (emphasis added)); United States v. Harris, 812 F. App’x 106, 107 (3d Cir.

2020) (unpublished) (same).

       Here, Mr. Casso relies on the second path to establish that he exhausted his administrative

remedies. He submitted a request to the warden of USP Tucson, which was denied on September

17, 2020. See Decl., Ex. C. At least 30 days have passed from the time the warden was served

with Mr. Casso’s request to the filing of the instant motion, satisfying 18 U.S.C. § 3852(c)(1)(A)’s

exhaustion requirements.

II.    Extraordinary and Compelling Reasons Warrant Reducing Mr. Casso’s Sentence

       Section 3582(c)(1)(A) permits a court to reduce the defendant’s term of imprisonment if

“it finds that . . . extraordinary and compelling reasons warrant such a reduction . . . .” 18 U.S.C.

§ 3582(c)(1)(A)(i).

       Courts have broad discretion to determine whether an inmate’s circumstances are

“extraordinary and compelling.” See United States v. Ebbers, 432 F. Supp. 3d 421, 427 n.6

(S.D.N.Y. 2020) (“[T]he First Step Act reduced the BOP’s control over compassionate release and

vested greater discretion with courts.”). In determining whether such circumstances exist, the

statute instructs courts to consider “applicable policy statements issued by the Sentencing
                                                 7
Commission.” 18 U.S.C. § 3582(c)(1)(A). However, the Commission has not issued or amended

its existing policy statements since the passage of the First Step Act. As a result, this Court is

empowered under the Act to determine whether extraordinary and compelling reasons exist to

reduce an inmate’s sentence. See Brooker, 976 F.3d at 234 (“[T]he First Step Act freed district

courts to exercise their discretion in determining what are extraordinary circumstances.”); see also

United States v. Haynes, 456 F. Supp. 3d 496, (E.D.N.Y. 2020) (same).

       The Commission’s policy statements provide guidance on what qualifies as “extraordinary

and compelling” reasons under the Act. Ebbers, 432 F. Supp. 3d, at 427. The policy statements

contain two relevant provisions in this case: a provision that allows for release based on the

defendant’s medical conditions, and a “catchall” provision, which recognizes that unforeseen

extraordinary and compelling situations can arise, and can be used when a defendant does not fit

neatly within one of the enumerated categories. U.S.S.G. § 1B1.13, cmt. n.1. Courts have relied

upon this catchall provision to grant relief to inmates with medical conditions that make them

especially vulnerable to serious illness or death from COVID-19. See e.g., Haynes, 456 F. Supp.

3d at 513–14; United States v. Daugerdas, No. 09cr581, 2020 WL 2097653, at *3 (S.D.N.Y. May

1, 2020) (exercising discretion to find that the defendant’s diabetes, obesity, hypertension, and

high cholesterol, in conjunction with presence of COVID-19, constituted “extraordinary and

compelling reasons”).

       Here, extraordinary and compelling reasons warrant a reduction of Mr. Casso’s prison

sentence. Mr. Casso’s recent diagnosis with COVID-19, the effects it will have on his present and

future health given his severely deteriorating health due to cancer, heart disease, kidney disease,

and other ailments, his likelihood of reinfection, and the BOP’s difficulty containing the COVID-

19 outbreak at USP Tucson and adequately treating those infected constitute extraordinary and



                                                 8
compelling reasons under the Act for a reduction of his prison sentence to time served and

modification of the remainder of his sentence to supervised release under home confinement

         A.        Mr. Casso’s Circumstances Qualify as Extraordinary and Compelling Under the
                   First Step Act

                   1.      Mr. Casso’s Recent COVID-19 Diagnosis9 Presents “Extraordinary and
                           Compelling Reasons” for His Release.

         Mr. Casso’s present infection with the COVID-19 virus presents extraordinary and

compelling reasons for his release given his deteriorating underlying health condition. Mr. Casso

is currently hospitalized near USP Tucson and is experiencing concerning symptoms such as

severe difficulty breathing. The symptoms are lasting and recurring, as evidenced by the fact the

prison has shuffled Mr. Casso back and forth between the hospital and the prison three times over

the past several days. His host of comorbidities, including his diagnosed cancer, coronary artery

disease, hypertension, stage 3 chronic kidney disease, and respiratory illness associated with his

status as a former smoker,10 all exponentially increase his likelihood of experiencing serious and

possibly deadly side effects from the virus.11 Given these significant risks, Mr. Casso’s has a




         9
           Mr. Casso’s recent COVID-19 diagnosis does not prevent the Court from granting his motion for
compassionate release. Several courts, including this Court, have released inmates who have tested positive
for the COVID-19 virus. See, e.g., United States v. Razzouk, No. 11-CR-430, 2020 U.S. Dist. LEXIS
12086, at *11 (E.D.N.Y. Apr. 19, 2020) (noting that “Razzouk has already tested positive for COVID-19—
so his situation is even more urgent”); United States v. Bandrow, No. 17-cr-20077, 2020 WL 4050242, at
*6 (E.D. Mich. July 20, 2020) (inmate recently tested positive); United States v. Malufau, No. CR 13-
000860-06 LEK, 2020 WL 4218038, at *1 (D. Haw. July 22, 2020) (inmate was hospitalized for nine days
after a positive COVID-19 test); United States v. Arreolo-Bretado, No. 3:19-cr-03410-BTM, Dkt. No. 50
at PageID 260 (S.D. Cal. May 15, 2020) (releasing inmate with positive COVID-19 test given the
“confluence of medical conditions [from which] she suffers . . .”).
         10
           Although not officially diagnosed with a respiratory disease, Mr. Casso has experienced
shortness of breath and has a prescription for an emergency inhaler. See Medical Records, Ex. A.
         11
              See CDC, People with Certain Medical Conditions, https://rb.gy/csiohw, (last updated Nov. 2,
2020).

                                                      9
“present need for medical treatment,” which he is not adequately receiving in BOP care. United

States v. Zubkov, 460 F. Supp. 3d 450, 454 (S.D.N.Y. 2020).

       Mr. Casso’s diagnosis with prostate cancer puts him at an elevated risk of experiencing

severe symptoms from his current COVID-19 diagnosis. It is well known that individuals

suffering from cancer are at a heightened risk of experiencing severe complications, including

death, from COVID-19.12 This Court recently recognized that prostate cancer is a comorbidity for

the COVID-19 virus See United States v. Mongelli, No. 02-CR-307 (NGG), 2020 WL 6449237,

at *1 (E.D.N.Y. Nov. 3, 2020) (granting compassionate release to inmate suffering from prostate

cancer).

       Mr. Casso’s hypertension and coronary artery disease alone place him at an extremely high

risk of experiencing serious, if not fatal, side effects from his COVID-19 diagnosis. A recent study

published in the New England Journal of Medicine indicates that individuals with hypertension

experienced a 58% increased risk of in-hospital mortality from COVID-19.13 The CDC has also

indicated that individuals with cardiovascular disease, which includes both hypertension and

coronary artery disease, experience a dramatically increased risk of experiencing severe side

effects and hospitalization, with approximately 9.0% having “severe outcomes from respiratory

infection” caused by COVID-19.14

       The same goes for Mr. Casso’s chronic kidney disease. Recent studies from New York’s

COVID-19 outbreak indicate that an individual suffering from chronic kidney disease may have a


       12
            See id.
       13
          See Matthew Cummings, et al., Epidemiology, Clinical Course, and Outcomes of Critically Ill
Adults with COVID-19 in New York City: a Prospective Cohort Study, New England Journal of Medicine
(May 19, 2020), https://rb.gy/axz877 (hereinafter referred to as “New York Study”).
       14
           See CDC, Preliminary Estimates of the Prevalence of Select Underlying Health Conditions
Among Patients with Coronavirus Disease 2019 – United States, February 12-March 28, 2020 (April 3,
2020), https://rb.gy/utomzh (hereinafter referred to as “Preliminary Estimates”).

                                                 10
50% higher chance of suffering in-hospital mortality from COVID-19.15 Even more concerning

for Mr. Casso’s is the fact that COVID-19 has been associated with acute kidney injury, which

would, in the case of Mr. Casso, exacerbate his ongoing kidney disease.16

        Mr. Casso’s status as a former smoker similarly places Mr. Casso’s already fragile health

in jeopardy. Former smokers typically experience a significantly increased risk of suffering an

adverse pulmonary response to the COVID-19 virus, as the respiratory symptoms associated with

COVID-19 have adverse effects on already damaged lungs.17 These adverse effects are already

being experienced by Mr. Casso, who has been rushed to the hospital three times in the past several

days due to his severe difficulty breathing.

        Most troubling for Mr. Casso’s current COVID-19 diagnosis is the fact that he suffers from

all of these conditions. Because Mr. Casso suffers from several known comorbidities with the

COVID-19 virus, Mr. Casso faces a heightened chance of experiencing a severe outcome from his

current COVID-19 infection.18 His age also makes it more likely that he will experience a severe,

possibly fatal, reaction to COVID-19.19 He will likely be in need of significant medical care in

the coming days and weeks as he battles the infection.



        15
             See New York Study, at Table 4.
        16
          See National Kidney Foundation, Kidney Disease & COVID-19, https://rb.gy/ygj5pl, (last
accessed Nov. 9, 2020).
        17
           See Elizabeth Fernandez, Smoking Nearly Doubles the Rate of COVID-19 Progression: New
Analysis by UCSF Researchers Looked at Smokers, Former Smokers Diagnosed with Coronavirus,
University of California San Francisco, https://rb.gy/litocj, (last updated May 12, 2020) (noting that based
on a then-recent study that former and current smokers faced a nearly doubled “risk of [COVID-10] disease
progression” and that “current or former smokers had more acute or critical conditions or death”); see also
CDC, Scientific Evidence for Conditions that Increase Risk of Severe Illness, https://rb.gy/zdjj1s, (last
updated Nov. 2, 2020), (noting that the “Strongest and Most Consistent Evidence” from scientific studies
supported the conclusion that smoking increases a patient’s risk for serious COVID-19 infection).
        18
             See Preliminary Estimates.
        19
          See New York Study (noting a roughly 30% increase in the likelihood of “in-hospital mortality”
per every 10-year increase in age).

                                                    11
       In the event Mr. Casso recovers from his serious, potentially life-threatening battle with

COVID-19, he will be facing months of recovery. Reports indicate that COVID-19 patients may

take months to recover from the symptoms associated with infection.20 Additionally, the virus

may cause long term damage to major organ systems, such as to patents’ livers, lungs, and hearts.21

For example, one medical news network indicated that patients who recover from the virus develop

permanent lung damage, and even develop fibrosis (lung scar tissue).22 Particularly troubling for

Mr. Casso’s case is the recent revelation that COVID-19 can cause permanent kidney damage;

even if he fully recovers from the virus, Mr. Casso’s chronic kidney disease could be exacerbated

by the virus, and may even cause him to experience kidney failure.23 Allowing Mr. Casso the

ability to spend his recovery period with his family and friends, who can ensure that he receives

the best treatment during his long road to recovery, will be crucial in his battle against COVID-

19.

       Mr. Casso’s current fight against COVID-19 and the increasing likelihood that he faces a

long-term recovery from the effects of the virus present “extraordinary and compelling reasons”

for a reduction of his sentence. Allowing Mr. Casso to spend the remainder of his sentence on

home confinement, with family and friends that can ensure he receives the proper care for his

worsening condition, will be vital to his eventual long-term recovery from the virus.

                  2.     Even If Mr. Casso Recovers from COVID-19, He Will be at Severe Risk of
                         Experiencing More Severe Symptoms from Reinfection Caused by of the
                         Worsening Conditions at USP Tucson


       20
           See COVID-19’s Health Effects Can Last Long After Virus is Gone, Bloomberg News (May 12,
2020), https://rb.gy/igmyr5.
       21
            Id.
       22
           George Citroner, What We Know About the Long-Term Effects of COVID-19, Healthline (Apr.
21, 2020), https://rb.gy/0bjnwp.
       23
            See supra National Kidney Foundation at n. 15.

                                                   12
       As shown above, Mr. Casso is at serious risk of experiencing severe and lasting

complications, and death, from his current infection with COVID-19. Although that alone

constitutes extraordinary and compelling circumstances warranting a reduction of his sentence,

Mr. Casso’s heightened risk of reinfection if he recovers and is returned full-time to USP Tucson

independently presents extraordinary and compelling reasons for a reduction of his sentence.

Studies have shown that individuals with serious medical conditions are likely to be reinfected

with COVID-19, which in Mr. Casso’ case is especially likely given that USP Tucson is currently

facing one of the nation’s worst outbreaks of COVID-19, with no indication that the outbreak will

be contained anytime soon.

       As explained in detail in the previous section, Mr. Casso has numerous serious medical

conditions that drastically increase his risk of suffering severe complications or death due to

COVID-19.     But even without a positive diagnosis of COVID-19, courts nationwide have

recognized that each of Mr. Casso’s serious medical conditions independently serve as a basis for

granting compassionate release during the COVID-19 pandemic.           See Mongelli, 2020 WL

6449237 at *1–3 (granting compassionate release of an inmate with prostate cancer); United States

v. Heitman, No. 3:95-CR-0160(4)-G, 2020 WL 3163188, at *1 (N.D. Tex. June 12, 2020) (granting

compassionate release to a 70-year-old with prostate cancer); United States v. Smith, No. CR07-

3038-LTS, 2020 WL 2844222, at *1, 8 (N.D. Iowa June 1, 2020) (granting compassionate release

of an inmate with cancer); United States v. Salvagno, 456 F. Supp. 3d 420, 422 (N.D.N.Y. 2020)

(granting compassionate release of an inmate with hypertension); United States v. Zukerman, 451

F. Supp. 3d 329, 330 (S.D.N.Y. 2020) (granting compassionate release of a 75-year-old inmate

with hypertension); United States v. Conner, No. CR07-4095-LTS, 2020 WL 3053368, at *1 (N.D.

Iowa June 8, 2020) (granting compassionate release of an inmate with hypertension and spinal



                                               13
stenosis); United States v. Davidson, No. 2:16-CR-00139-2, 2020 WL 4877255, at *1 (W.D. Pa.

Aug. 20, 2020) (granting compassionate release of an inmate with kidney disease and

hypertension); United States v. Ginsberg, Case No. 14 CR 462, 2020 WL 2494643, at *2 (N.D.

Ill. May 14, 2020) (granting compassionate release of an inmate with respiratory disease). Because

Mr. Casso suffers from not one, but many, chronic medical conditions, all of which independently

place him at a heightened risk of suffering severe symptoms from infection with COVID-19 and

in combination place him at an extremely heightened risk, Mr. Casso’s health conditions present

extraordinary and compelling reasons justifying his immediate release into home confinement.

        Even assuming Mr. Casso recovers from the virus, his situation still demonstrates

extraordinary and compelling reasons for reduction of his sentence. As stated previously, Mr.

Casso may suffer from heart, lung, and kidney damage as a result of his current battle with COVID-

19. This reality, coupled with the fact that Mr. Casso still faces a real risk of reinfection if he

recovers from the virus, constitute extraordinary and compelling reasons for a reduction of his

sentence. Early studies indicate that a person who has already contracted and recovered from

COVID-19 may get reinfected because the antibodies created by the body to combat the virus may

only last two to three months.24 More recent studies continue to indicate that reinfection is possible

due to the decrease in immunity over time.25 In addition, studies show that individuals over the


        24
             See Apoorva Mandavilli, You May Have Antibodies After Coronavirus Infection. But Not for
Long, NY Times (Jun. 20, 2020), https://nyti.ms/3doZZiV; Elissa Nunez, COVID-19 antibodies may fade
in as little as 2 months, study says, ABC News (Jun. 24, 2020), https://abcn.ws/3dxC40A (“[T]he study's
authors said their results caution against ‘immunity passports,’ or the idea that people who have recovered
from infection should be granted some sort of special status to allow them to travel or return to work because
they are theoretically totally immune from reinfection.”).
        25
          Jen Christensen, British study shows evidence of waning immunity to Covid-19, CNN (Oct. 26,
2020),https://cnn.it/32sOYdU; Interim Clinical Guidance for Management of Patients with Confirmed
Coronavirus Disease (COVID-19), CDC, https://bit.ly/3nbvWk7 , (last updated Nov. 3, 2020) (“Published
case reports have shown that reinfection is possible, but it is still unclear how long people who have
recovered from COVID-19 are protected against reinfection with SARS-CoV-2, what concentration of
antibodies is needed to confer protection, and how often reinfection may occur.”).

                                                     14
age of 75 lose their antibodies more rapidly than younger people.26 At least one court has found

that the risk of reinfection combined with serious medical conditions constitute extraordinary and

compelling circumstances warranting a reduced sentence. See Malufau, 2020 WL 4218038, at *4

(granting compassionate release to an inmate who had already tested positive for COVID-19

because he had serious medical conditions which would “substantially increase risk of intensive

care unit admission and death if he should contract COVID-19 again.”). Like the individual in

that case, if Mr. Casso recovers from COVID-19—which will already be extremely difficult given

his numerous comorbidities with the virus—he will still be at risk of reinfection in the future.

         This is especially true given that prisons are ill equipped to slow the spread of COVID-19

once introduced into a facility. Studies show that inmates in prison are infected by COVID-19 at

a rate over five times greater than the nation’s overall rate, and the death rate of inmates is higher

than the corresponding national rate.27 Thousands of federal inmates and hundreds of staff have

confirmed positive test results for COVID-19, and 134 inmates have died as of November 6,

2020.28 Yet, these statistics do not present an accurate picture of the spread of the virus at BOP

facilities, because the BOP, by its own admission, has not conducted widespread testing. As of

November 5, 2020, there were a total of 154,488 federal inmates,29 but the BOP has only conducted




         26
          Jen Christensen, British study shows evidence of waning immunity to Covid-19, CNN (Oct. 26,
2020), https://bit.ly/3nbvWk7 (“Younger people who had recovered from Covid-19 had a slower loss of
antibodies, compared to people older than 75 who had survived an infection, the researchers found.”)
         27
         Covid-19’s Impact on People in Prison, Equal Justice Initiative, https://bit.ly/3kdJN7E, (last
updated Aug. 21, 2020).
         28
         COVID-19 Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/, (last
updated Nov. 6, 2020).
         29
              Population Statistics, Federal Bureau of Prisons, https://bit.ly/3k9YWqh, (last updated Nov. 5,
2020).

                                                       15
a total of 72,547 tests as of November 6, 2020—less than half of the prison population.30 By

comparison, state facilities that sought to aggressively test inmates and staff, regardless of

symptoms, found widespread infection, which may indicate overwhelming numbers of unreported

cases in BOP facilities.31 This is particularly true at Mr. Casso’s facility. USP Tucson currently

has one of the highest rates of COVID-19 cases in the federal prison system, with 153 inmates and

27 staff members currently testing positive. A court in this District recently granted compassionate

release to a COVID-19-positive inmate with prostate cancer at a facility with even fewer COVID-

19 cases. Mongelli, 2020 WL 6449237, at *2 (noting that FCI Fort Dix had 166 inmates and 10

staff members with positive tests). Even if the Government argues that it has the virus under

control at USP Tucson, this argument is not convincing given that “they did not protect [Mr. Casso]

from exposure to the disease in the first instance, despite his vulnerable status.” Razzouk, 2020

U.S. Dist. LEXIS 120086, at *11.

        Mr. Casso also will receive better treatment for both COVID-19 and his underlying medical

conditions outside of prison, as USP Tucson is likely to see a significant rise in rates of

hospitalization based on its increasing number of COVID-19 positive tests among inmates.32




        30
         COVID-19 Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/, (last
updated Nov. 6, 2020).
        31
             See, e.g., Josiah Bates, Ohio Began Mass Testing Incarcerated People for COVID-19. The
Results Paint a Bleak Picture for the U.S. Prison System, Time Magazine (Apr. 22, 2020),
https://bit.ly/2WssXZU (reporting that 78% of prisoners at Marion Correctional Institute in Ohio tested
positive for COVID-19).
        32
           See, e.g., Covid-19’s Impact on People in Prison, Equal Justice Initiative, https://bit.ly/38vjIhZ,
(last updated Aug. 21, 2020) (reporting that COVID-19 “is spreading rapidly in prisons and jails across the
country”).

                                                     16
                       .

III.   The § 3553(a) Factors and, to the Extent Applicable, the §3142(g) Factors Warrant a
       Reduction of Mr. Casso’s Sentence

       Under the First Step Act, “[a]fter finding ‘extraordinary and compelling reasons,’ a court

must then ‘consider[] the factors set forth in section 3553(a).’” Ebbers, 432 F. Supp. 3d at 429

(quoting 18 U.S.C. § 3582(c)(1)(A)).       These factors include the defendant’s “history and

characteristics,” “the nature and circumstances of the offense,” “the seriousness of the offense,”

the need for the sentence to “promote respect for the law” and “to provide just punishment for the

offense,” to “afford adequate deterrence to criminal conduct,” “to protect the public from further

crimes of the defendant,” and to “provide the defendant with needed educational or vocational

training, medical care, or other correctional treatment in the most effective manner[.]” 18 U.S.C.

§ 3553(a). Courts also consider the factors in 18 U.S.C. § 3142(g), which concern whether a

defendant is a danger to the community, when analyzing a defendant’s case under the Policy.

U.S.S.G. § 1B1.13(2). Under either § 3553(a) or, to the extent applicable § 3142(g), the factors

enumerated in these sections weigh in favor of reducing Mr. Casso’s prison sentence to time served

and imposing a period of supervised release to be served in home confinement.

       Mr. Casso was convicted of numerous charges of federal racketeering, and this Court

sentenced him to life imprisonment. See Judgment, Dkt. No. 1141. Mr. Casso had a lengthy

criminal history at the time of his sentence, and his convictions involved several violent felonies.

Although Mr. Casso was convicted of serious offenses, his life sentence, in his current condition,

no longer provides deterrence to criminal conduct committed by Mr. Casso, nor does his sentence

“protect the public from further crimes of [Mr. Casso].” 18 U.S.C. § 3553(a)(2)(B), (C). Mr.

Casso has spent over two decades of his adult life in prison, and he has served most of his sentence


                                                17
with deteriorating health. See United States v. Bellamy, No. 15-165(8) (JRT/LIB), 2019 WL

3340699, at *7 (D. Minn. July 25, 2019) (granting compassionate release for a defendant that

“served a significant portion of his sentence and [who] has done so in extraordinary and compelling

circumstances given his health”). Keeping Mr. Casso in prison would not serve these objectives;

he no longer has ties to his former life of crime, and his advanced age and lack of mobility make

it unlikely that he will be involved in any future criminal conduct. While not downplaying the

seriousness of his offenses, Mr. Casso has learned from his nearly quarter century in prison, which

has given him time to reflect on the seriousness of his conduct. See United States v. Duncan, No.

3:11-cr-00012, 2020 WL 4669944, at*12 (M.D. Tenn. Aug. 12, 2020) (noting that the defendant

“had almost a decade in prison to reflect on his conduct”).




               . See 18 U.S.C. § 3553(a)(1)(D) (“to provide the defendant with needed . . . medical

care . . .”). Finally, Mr. Casso’s characteristics counsel in favor of release. 18 U.S.C. § 3553(a)(1).

He is currently seventy-eight years old, and, as has been stated throughout, is in a fragile medical

state due to his numerous serious conditions, including prostate cancer, heart disease in connection

with which he had been awaiting a heart operation prior to the pandemic, and kidney disease.

Moreover, the fact that he has been diagnosed with COVID-19 and is currently experiencing

significant symptoms, in conjunction with his medical ailments, counsel in favor of his early

release. See United States v. Medlin, No. 3:09-cr-00204, 2020 WL 4274199, at *6 (M.D. Tenn.

July 24, 2020) (finding the defendant’s “ageing [sic], recent COVID-19 infection, and current

medical condition cuts substantially in favor of release”).




                                                  18
       This Court recently released a defendant in a very similar position (and with a very similar

criminal history) to Mr. Casso. See Mongelli, 2020 WL 6449237, at *1–2. The Court’s reasoning

with respect to the defendant in that case readily summarizes the application of the section 3553(a)

factors to Mr. Casso:

               The court also finds that the factors set forth in 18 U.S.C. § 3553(a) weigh
               in favor of Mr. Mongelli’s release. The crimes to which Mr. Mongelli
               pleaded guilty are very serious, and Mr. Mongelli has served nearly 18 years
               in prison for those crimes, with approximately three years remaining on his
               sentence. The time that Mr. Mongelli has already served is substantial, as
               befits the nature and circumstances of the offense. The extraordinary and
               compelling reasons for Mr. Mongelli's release undercut the possibility that
               a longer sentence would be necessary to reinforce principles of deterrence:
               the position in which Mr. Mongelli finds himself is both unique and
               unfortunate, and no right-minded observer would regard his release, at this
               juncture and under these circumstances, as a windfall. Finally, the court is
               satisfied that Mr. Mongelli, after nearly 18 years of imprisonment and
               facing an extended term of supervised release, does not pose a danger to the
               public.

Id. at *3. So too do the § 3553(a) factors favor Mr. Casso’s release.

       Mr. Casso’s continued incarceration is not necessary to protect the public. See 18 U.S.C.

§ 3142(g). Mr. Casso is now seventy-eight years old, is wheelchair-bound, and suffers from

debilitating medical conditions. For similar reasons stated above, Mr. Casso has spent a significant

portion of his life in prison and, in conjunction with his health conditions, poses no threat to the

public. See Mongelli, 2020 WL 6449237, at *3 (“[T]he Court is satisfied that Mr. Mongelli, after

nearly 18 years of imprisonment and facing an extended term of supervised release, does not pose

a danger to the public.”). Moreover, it is likely that Mr. Casso will require significant rehabilitation

after recovering from his fight with the COVID-19 virus. As one district court recently described,

a defendant’s recent COVID-19 infection “would tend to cool [his] enthusiasm for being out and

about committing crimes—especially since . . . it is widely understood at present that a person who

recovers from COVID-19 could have sustained long-term health damage and could be infected a

                                                  19
second[]time . . . .” Medlin, 2020 WL 4274199, at *5; see also Duncan, 2020 WL 466994, at *12

(noting that the “high risk of debilitating illness or death in the COVID-19 environment” should

reduce the defendant’s likelihood of being a danger to the community).

       Mr. Casso’s continued incarceration puts him at grave risk of not surviving his current fight

with COVID-19. The extraordinary and compelling circumstances of Mr. Casso’s situation,

coupled with the totality of the 3553(a) factors outweigh the factors related to his past criminal

history and conduct.

       Mr. Casso therefore requests that the Court grant his Motion for compassionate release,

reduce his prison sentence to time served, and convert his remaining term of imprisonment to a

term of supervised release, conditioned on his home confinement.

                                        CONCLUSION

       For the foregoing reasons, Anthony Casso respectfully requests that the Court grant his

motion for compassionate release.




                                                20
Dated: November 10, 2020        Respectfully submitted,

                                 /s/ James D. Arden
                                James D. Arden
                                SIDLEY AUSTIN LLP
                                787 Seventh Avenue
                                New York, NY 10019
                                Tel: (212) 839-5889
                                Fax: (212) 839-5539
                                jarden@sidley.com

                                Counsel for Defendant Anthony Casso




                           21
                              CERTIFICATE OF SERVICE

       I hereby certify that on November 10, 2020, I caused the foregoing document to be

electronically served upon the Government via e-mail and, consistent with Your Honor’s

Individual Rules, will file this document via the Court’s CM/ECF system upon the completion of

briefing.



                                                   /s/ James D. Arden

                                                  James D. Arden
                                                  SIDLEY AUSTIN LLP
                                                  787 Seventh Avenue
                                                  New York, NY 10019
                                                  Tel: (212) 839-5889
                                                  Fax: (212) 839-5539
                                                  jarden@sidley.com

                                                  Counsel for Defendant Anthony Casso
                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                           No. 1:90-cr-00446-FB-3
        v.
                                                           DECLARATION OF QAIS
 ANTHONY CASSO,
                                                           GHAFARY
                       Defendant.



       Pursuant to 28 U.S.C. § 1746, QAIS GHAFARY declares:

       1.      I am an attorney duly admitted to practice law in the State of New York and in

this Court, and I am an associate at Sidley Austin LLP. I submit this declaration on behalf of

ANTHONY CASSO in support of his Emergency Motion for Compassionate Release. I have

personal knowledge of the information contained herein.

       2.      On November 9, 2020, Mr. Casso’s                            , emailed Sidley

Austin associate Melissa Verne stating that Mr. Casso’s case manager at USP Tucson notified

her that Mr. Casso had tested positive for COVID-19 and was in and out of the hospital over the

last several days.            indicated that Mr. Casso first tested positive for COVID-19 late

last week and was hospitalized because he had severe difficulty breathing; a second test at the

hospital confirmed that he was COVID-19 positive. After he was thought to have stabilized,

USP Tucson personnel returned him to the prison facility but, over the weekend (November 7-8)

his circumstances deteriorated again and he was rushed back to the hospital. He was eventually

returned to the prison facility. For a third time, on the morning of November 9, Mr. Casso was

in respiratory distress and he was once again rushed back to the emergency room.

stated that as of the afternoon of November 9, Mr. Casso remained in the hospital. A true and
correct copy of the email from            , dated November 9, 2020, is attached hereto as

Exhibit A.

         3.     On August 10, 2020, counsel for Mr. Casso received documents from him that

included his medical records. A true and correct copy of the records received are attached hereto

as Exhibit B.

         4.     A true and correct copy of the warden of USP Tucson’s denial of Mr. Casso’s

request for compassionate release is attached hereto as Exhibit C.




Dated:          November 10, 2020
                New York, New York


                                                    __/s/ Qais Ghafary______
                                                    Qais Ghafary
                                                    SIDLEY AUSTIN LLP
                                                    787 Seventh Avenue
                                                    New York, NY 10019
                                                    Tel: (212) 839-8430
                                                    Fax: (212) 839-5599
                                                    qghafary@sidley.com

                                                    Counsel for Defendant
                                                    Anthony Casso
Exhibit A
From:
To:             Verne, Melissa
Subject:
Date:           Monday, November 9, 2020 12:40:22 PM




Hi Melissa, I’m emailing you to let you know that I had 5 calls from Case manager Mr.
Palmer from usp Tucson . I did not speak to him until the following morning. He was letting
me know that            , Anthony Casso has tested Positive for Covid 19 and was having trouble
breathing . He does have respitory disease. They took him to a outside hospital where he was
given a second covid test. It came back positive. They were trying to stabilize his breathing so
they could bring him back to the prison and, put him into quarantine. They brought him back
and, over this past weekend had to rush him back to the hospital and brought him back to the
prison again. I received a phone call this morning at 11:49 am from Mr. Palmer telling me that
he is in respitory distress and he had to be rushed back to the ER this morning. This is where
he is now. I will keep you updated as soon as I hear anything else. Than you,
Sent from my iPhone
Exhibit C
Page 2

unresponsive in his cell.3 If Mr. Casso manages to recover from COVID-19 enough to leave the
hospital, which is becoming increasingly less likely, he will be returned to a prison which is in
the midst of an uncontrollable COVID-19 outbreak.

        Mr. Casso faces an enormous uphill battle of recovering from COVID-19 due to the
serious medical conditions that he suffers from, as detailed in his Emergency Motion for
Compassionate Release. Now that he is on a ventilator, his chances of survival have dropped.4
Mr. Casso requests that the Court take all of the above information into account when making a
decision on his motion.


                                                          Respectfully submitted,

                                                          /s/ James D. Arden

                                                          James D. Arden




cc:      Government counsel (via ECF)




3
  Inmate with COVID-19 dies at Tucson penitentiary, KOLD (Nov. 10, 2020),
https://www.kold.com/2020/11/10/inmate-with-covid-dies-tucson-penitentiary/.
4
  While the survival rate has improved from the earliest days of the pandemic, COVID-19 patients who are put on a
ventilator still have a 35.7% chance of dying. Lenny Bernstein, More covid-19 patients are surviving ventilators in
the ICU, The Washington Post (July 3, 2020), https://www.washingtonpost.com/health/more-covid-19-patients-are-
surviving-ventilators-in-the-icu/2020/07/03/2e3c3534-bbca-11ea-8cf5-9c1b8d7f84c6_story html.
Attachment A
From:
To:             Verne, Melissa
Subject:        Anthony Casso
Date:           Tuesday, November 17, 2020 2:27:18 PM




Hi, I’m updating you on              health. Dr. Benjamin Jarrett a pheumenologist from Banner
university hospital in Tucson Arizona called me                                            .
     is currently on a ventilator at the moment. I have further updates at this time hopefully I
will hear something soon. I will keep in touch. Thank you,


Sent from my iPhone
